ORDER

PER CURIAM.
Appellant, Schultz Door Closer Service, Inc., appeals from the Circuit Court of the City of St. Louis’ denial of its motion for leave to file appeal late, to set aside order, to grant any relief contemplated in Rule 74.06, or otherwise, which was filed in response to a judgment rendered in favor of respondents, State of Missouri, ex rel. Constance De Lano, deceased, and Missouri Commission on Hu*9man Rights. We affirm. We have reviewed the briefs of the parties and the legal file and find the findings and conclusions of the circuit court are not clearly erroneous. As we further find an extended opinion would have no precedential value, we affirm the circuit court’s order pursuant to Rule 84.16(b). A memorandum solely for the use the parties here involved has been provided explaining the reasons for our decision.